EXHIBIT (d)(2)(E) Guaranteed Insurability Rider The Union Central Life Insurance Company Cincinnati, Ohio GUARANTEED INSURABILITY RIDER BENEFIT. On each option date while this rider is in force, you may increase the specified amount by the benefit amount of this rider shown on the policy schedule. No evidence of insurability will be required. The option dates will be the annual dates nearest the insured's 25th, 28th, 31st, 34th, 37th and 40th birthdays. ADVANCING OF OPTION DATES. You may elect to advance the next option date when one of these events happen: (1) the date of the insured's marriage; or (2) the date of the live birth of a child of the insured's marriage; or (3) the date of legal adoption by the insured of a child under 18 years of age. The date the increase in coverage will take effect will be the third monthly date after the event.
